DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Notice to Applicant
The amendment filed 12/2/2020 has been entered. The following has occurred: Claims 1, 6, 15, and 19 have been amended; No claims were cancelled; No claims were added.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 2/22/2016.
Inventor: Frank Pappalardo. 
Response to Amendment
Previous 35 U.S.C. 112(a) Rejections are withdrawn in light of the amended claim limitations. 
New 35 U.S.C. 112(a) Rejections are added in light of the amended claim limitations. 
35 U.S.C. 102 Rejections are maintained. 
Priority
The present application claims priority to Provisional Application 62/118,905, filed on 2/20/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claim 1 recites, “performing self-diagnostics responsive to the processed location information.” However, the Specification does not describe how the self-diagnostics are done or when it is performed. That is, in paragraph [0024] of the applicant’s Specification: “In accordance with another embodiment, the CMS 100 may advantageously have the ability to perform self-diagnostics in order to identify any potential issues before they arise.” The Specification states in accordance with another/different embodiment, corresponding to the embodiment in Fig. 4, asserting the Compliance Monitoring System (CMS) has the ability to perform self-diagnostics to identify any potential issues before they arise. However, the Specification does not disclose how and under what condition for the system’s self-diagnostics to be performed to analyze any and all potential issues before they arise. There are no specifics on when to perform self-diagnostics in responsive to the processed location information nor how the step is actually performed. That is, the Specification does not state the self-diagnostic is performed in responsive to the processed location information. 
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ho et al. (US 2011/0173127 A1), hereinafter “Ho”. 
Regarding claim 1, Ho discloses a methods for identifying, monitoring, collecting and collating compliance information regarding safety components of a defined environment (Para. [0018]-[0019], Claims 1 and 14;  a method for configuring a project having one or more installation of assets for use with an industrial inspection compliance system), comprising:
securely associating a location tag with at least one location within the defined environment, wherein the location tag is configured to include location information regarding the at least one location (Para. [0019], (f) assigning tag locations for a machine-readable tag having a unique serial number at or 
obtaining at least a portion of the location information (Para. [0019], (h) capturing location coordinates for each logical inspection point; (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point);
associating the at least a portion of the location information with the location tag (Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0052], another aspect of the industrial inspection system relates to associating a media sample with a corresponding scan of a unique machine-readable tag. Another aspect of the industrial inspection system relates to annotating a media sample in such ways that substantiate statements of an industrial component passing inspection, or in such ways that substantiate statements of problems found with the industrial component);
uploading the at least a portion of the location information into a processing device (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information 
processing the at least a portion of the location information via the processing device to generate processed location information (Para. [0099], “the system 400 may also allow the inspector to generate a new work order item for any logical inspection point having a problem found during inspection. Not shown in FIG. 4, in one embodiment, the system 400 may also allow an inspector to generate a problem reminder that requires the inspector to revisit any problem found during an inspection in a future inspection until the problem is fixed." Which is processing the location information (i.e. inspection point) via the processing device to generate processed location information (i.e. generate a new work order item for the inspection point). Further Para. [0111], "Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which is processing the at least a portion of the location information via the processing device (Apple iPhone® 1000) to generate processed location information (i.e. inspection report)); 
performing self-diagnostics responsive to the processed location information (Para. [0055]: “industrial inspection method 150 proceeds to a decision block 103, where a decision is made if the unique machine-readable tag is in a “sub-optimal” condition (if it is not readable for whatever reason, it is considered to be in a sub-optimal condition). In the situation where the unique machine-readable tag deployed at the logical inspection point is found to be in sub-optimal condition, the industrial inspection method 150 proceeds to block 102, where the inspector may report the condition that justifies the sub-
suggesting a course of action, via the processing device, responsive to the processed location information (Para. [0077], [0124], “one embodiment of the present industrial inspection system also allows the inspector to immediately offer to fix the problem (e.g., repair the welding of a section of the crane mast), and to automatically generate a bill to the customer for fixing the problem. One embodiment of the present industrial inspection system allows the inspector to automatically generate, using the handheld device, a work items order for billing and accounting purposes, allowing the inspector to carry out the corrective measure immediately onsite without returning to the central office to generate a new work order. The work items order includes a list of the steps taken to fix each problem; a line item for each charge associated with fixing each problem; and a picture taken before and/or after the job is complete”) and
publishing the processed location information in a predetermined format (Fig. 8 and Para. [0107] disclose user interface 800 in the inspection system for displaying the published processed information via a visual display device. Fig. 4 reference 403 "view of inspected component". Para. [0111] and Fig. 10, "FIG. 10 is an illustration of a possible use-case of the present invention in relation to a hand-held device with a camera and a touch-sensitive display, such as an Apple iPhone® 1000 or other like device. Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which are all publishing the processed location information includes publishing the processed 
Regarding claim 8, Ho discloses a methods for identifying, monitoring, collecting and collating compliance information regarding safety components of a defined environment (Para. [0018]-[0019], Claims 1 and 14;  a method for configuring a project having one or more installation of assets for use with an industrial inspection compliance system), comprising:
associating a location tag with at least one location within the defined environment, wherein the location tag is configured to include location information regarding the at least one location (Para. [0019], (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point; Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0121], [0123], Para. [0134], in step 1613, tag locations are assigned for each machine readable tag);
obtaining at least a portion of the location information (Para. [0019], (h) capturing location coordinates for each logical inspection point; (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point);
associating the at least a portion of the location information with the location tag (Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0052], another aspect of the industrial inspection system relates to associating a media sample with a corresponding scan of a unique machine-readable tag. Another aspect of the industrial inspection system relates to 
uploading the at least a portion of the location information into a processing device (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclose uploading inspection report including location information to the central database via mobile device);
processing the at least a portion of the location information via the processing device (Para. [0099], “the system 400 may also allow the inspector to generate a new work order item for any logical inspection point having a problem found during inspection. Not shown in FIG. 4, in one embodiment, the system 400 may also allow an inspector to generate a problem reminder that requires the inspector to revisit any problem found during an inspection in a future inspection until the problem is fixed." Which is processing the location information (i.e. inspection point) via the processing device to generate processed location information (i.e. generate a new work order item for the inspection point). Further Para. [0111], "Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the 
suggesting a course of action, via the processing device, responsive to the processed location information (Para. [0077], [0124], “one embodiment of the present industrial inspection system also allows the inspector to immediately offer to fix the problem (e.g., repair the welding of a section of the crane mast), and to automatically generate a bill to the customer for fixing the problem. One embodiment of the present industrial inspection system allows the inspector to automatically generate, using the handheld device, a work items order for billing and accounting purposes, allowing the inspector to carry out the corrective measure immediately onsite without returning to the central office to generate a new work order. The work items order includes a list of the steps taken to fix each problem; a line item for each charge associated with fixing each problem; and a picture taken before and/or after the job is complete”); and
publishing the processed location information in a predetermined format
Regarding claim 17, Ho discloses a system for implementing a method for identifying, monitoring, collecting and collating compliance information regarding safety components of a defined environment (Para. [0018]-[0019], Claims 1 and 14;  a method for configuring a project having one or more installation of assets for use with an industrial inspection compliance system), the system comprises:
a location tag with at least one location within the defined environment, wherein the location tag is configured to include location information regarding the at least one location (Para. [0019], (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point; Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0121], [0123], Para. [0134], in step 1613, tag locations are assigned for each machine readable tag);
a location tag reading device configured to read location information associated with the location tag (Figs. 4-5 and para. [0092]-[0093] and [0101] disclosing computer system includes tag scanning input device or handheld device incorporating RFID scanner as tag scanning input device for reading the location information associated with the location tag); 
a processing device, wherein the processing device is configured to receive the location information and process the location information to generate processed location information (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-
Regarding claim 2, Ho discloses the method of claim 1. Ho further discloses the limitation:
wherein location information includes at least one of geographical location, physical condition of location/device/area and any special instruction to follow during inspection of the at least one location (Para. [0124], "The machine readable tags greatly assist in taking inventory of all of the crane assets while awaiting future use and help keep track of the condition and location before transportation to future projects. In this case, the project represents the construction site in which a skyscraper requires a crane. Once the crane assets arrives at the project, a pre-installation inspection utilizing the machine readable tag reader and central database software accounts for each asset by taking an inventory and ensuring that the assets arrive undamaged. After the inspection, information from the machine readable tags assists the end user with the placement and assembly of the assets to create the installation. During the assembly of the assets, the machine readable tags interface with the reader to enforce logical inspection points. For example, a three piece boom requiring tightening of the bolts and also ensuring that the boom itself remains perfectly straight and balanced. Overlooking these logical inspection points in the past caused catastrophic safety failures, which are now enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all 
Regarding claims 3 and 11, Ho discloses the methods of claims 1 and 8. Ho further discloses the limitation:
wherein obtaining the at least a portion of the location information includes at least one of physically, electronically and visually inspecting the at least one location to identify characteristics of the at least one location (Para [0031], each data object storing a unique machine-readable tag serial number, a media sample, and location coordinates of said logical inspection point, which the industrial inspection compliance system later uses to ensure compliance by ensuring actual visitation to said logical inspection point. Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a unique user-identification of an inspector performing the inspection).
Regarding claims 4 and 12, Ho discloses the methods of claims 1 and 8. Ho further discloses the limitation:
wherein associating the at least a portion of the location information with the location tag includes entering the location information into a location tag reading device to be associated with the location tag (Para [0019], “(f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point”; Para. [0134], “in step 1613, tag locations are assigned for each machine readable tag. Once physically attached, in step 1615, a media sample of each machine readable tag is captured, which helps locate the tag for future inspections. In step 1617, location coordinates of the logical inspection points are captured to ensure inspection compliance, and assist 
Regarding claims 5 and 13, Ho discloses the methods of claims 1 and 8. Ho further discloses the limitation:
uploading the at least a portion of the location information into a processing device, includes uploading the at least a portion of the location information into the processing device via a location tag reading device (Para. [0070], "the inspector scans a unique machine-readable tag deployed at the selected logical inspection point. A unique machine-readable tag may be a barcode sticker, a high-frequency (HF) radio-frequency identification (RFID) tag, an ultra-high-frequency (UHF) RFID tag, or any other tag or the like that serves as a unique identifier for a logical inspection point. The scanning of the tag may be done by a corresponding tag reader either embedded in the inspector's handheld device, or embodied in a separate dedicated device, implemented in whichever way is necessary to read the corresponding tag, whether by way of visual identification, radio frequency identification, or the like, and store a record of the scanning operation. Various other techniques of choosing the type of unique machine-readable tag and the scanning of it are within the skill of one of ordinary skill in the art. The software then recognizes the scanned tag's unique identifier and proceeds to retrieve all of its associated data and begins the inspection process for the logical inspection point associated with that particular tag." Which the storing of record of the scanning operation is uploading the at least a portion of the location information into the processing device via a location tag reading device. Further, Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-
Regarding claims 6, 15, and 19, Ho discloses the methods of claims 1 and 8 and the system of claim 17. Ho further discloses the limitation:
wherein processing the at least a portion of the location information includes  identifying a summary of the inspections that were conducted, determining what the inspections involved, determining the status of compliance to applicable standards, and identifying any compliance issues and any up- coming maintenance/repair issues that were identified via at least one of, analyzing the location information, and comparing the location information to applicable compliance standards (Fig. 16 reference 1611, "define inspection criteria according to safety standards" and Para. [0031] "the present invention is a method for configuring a project for use with an industrial inspection compliance system, which includes the steps of defining one or more inspection criteria according to one or more safety standards documents for one or more logical inspection points of the project, wherein the safety standard documents contain one or more safety code standards which an inspector can reference in justifying a violation or a work order to correct the violation; and encapsulating a unique data object for at least one of the logical inspection points using a computer processor, each data object storing a unique machine-readable tag serial number, a media sample, and location coordinates of said logical inspection point, which the industrial inspection compliance system later uses to ensure compliance by ensuring actual visitation to said logical inspection point." which is processing the at least a portion of industrial inspection compliance system with which various methods can be carried out to the effect of assisting in an inspection and providing the means for compliance verification of a proper inspection. For the purposes of the text describing this industrial inspection system, an inspection may represent the process of checking a physical component for safety, security or business reasons, doing the same for compliance with industry standards and guidelines, or a maintenance operation on a physical component for those same reasons. These methods can generally be best executed by a multi-function handheld device, carried to and used in the physical proximity of an inspected component by the inspector. Examples of multi-function handheld devices include the Apple iPhone®, the Psion Teklogix Workabout Pro®, the Motorola MC-75®, and the like, but the present industrial inspection system is not limited to such devices as shown or described here. One aspect of the industrial inspection system relates to scanning unique machine-readable tags deployed at logical inspection points defined by the inspector, and assigning a timestamp to the scanning operation. Another aspect of the industrial inspection system relates to taking media samples of logical inspection points defined by the inspector, and assigning a timestamp to the media sample capturing operation. Another aspect of the industrial inspection system relates to reporting of sub-optimal conditions of the unique machine-readable tags deployed at logical inspection points if its condition warrants such a declaration. Another aspect of the industrial inspection system relates to associating a media sample with a corresponding scan of a unique machine-readable tag.” Para. [0053]: “an inspector would inspect some industrial component within physical viewable proximity. The component mentioned may include an article or machine, or groups of articles or machines, which are marked to be inspected against prevailing safety or security standards. This embodiment of the industrial inspection system requires an inspector to be within physical viewable proximity from the inspected component in order to help method also assumes that the physical component has already been tagged with unique machine-readable tags at each logical inspection point.” Para. [0062]: “In the situation in which the logical inspection point does not pass the inspection, industrial inspection method 150 may possibly proceed to block 116 where an inspector annotates the media sample taken in block 108 in such ways as to substantiate his statement of problems found with the logical inspection point. A useful inspection will need to indicate how the physical component is faulty, what codes in which standards that the fault violates if there exists any applicable code or standard, what should be done to remedy the fault, or any other supportive material or the like. Therefore, the step described in block 116 provides the means by which the inspector may add supportive marks, indications, statements, or other data or metadata or the like that serve to justify his statement of problems found with the logical inspection point.” Para. [0063]: “The process of annotating a media sample as described in block 114 and 116 includes any step that helps to substantiate a conclusive statement made by the inspector about a physical inspected component. The conclusive statement generally refers to either a statement of an industrial component passing inspection as in block 114 or a statement of problems found with an industrial component as in block 116, but may include any other conceivable conclusive statement or the like. For example, if the media sample taken is a photograph of a joint in the mast section of a tower crane and the inspector determines that the joint is not properly welded, the photograph is then annotated by the inspector to visually show the location of the improper welding In this case, the inspector uses the touch screen capabilities of the handheld device and the capabilities of the software to draw a red circle on the digital photograph he took, encircling the segment of the photograph in which the improperly-welded joint is visible. One of ordinary skill would appreciate that drawing a red circle on a photograph is but one of many possible ways to annotate a media sample. Other methods include highlighting a segment of a photograph with a bright color such as done in the physical analogue of using a highlighter pen, creating and populating a free-form text field with a connected pointer line superimposed on a photograph and pointing to a specific point on the photograph, drawing a thick black border around the form of an object identified in an infrared image, making the same such annotations on a series of video stills all belonging to the same video sequence, superimposing text on a set of video stills to effectively subtitle a video, or any other method of media sample annotation or the like.” Also see para. [0064], disclosing inspection points must be inspected against safety or security standards. Para. [0075]: “industrial inspection method 300 may allow the inspector to insert any text selection, screenshot, link, reference of any sort, and the like, into any aspect of the inspection data that is associated with the particular inspected component or logical inspection point chosen in the particular iteration of block 312. For example, if the inspector is currently inspecting a welded joint of a tower crane mast section and he finds that the welding job is not done properly, not compliant with the ASME B 30.5 standard, then in carrying out the action of block 312, the inspector can navigate the ASME standard document to section B 30.5 and take a screenshot of the text of that particular section. He can then draw a red line underneath the sentences that describe the standard for a joint welding job that this particular joint does not comply with. Then, he may crop the screenshot such as to capture only the sentences he just underlined and then press a button on the handheld device to insert this cropped screenshot as an attachment to his inspection data for the joint of the tower crane mast section.” Disclosing the inserting of summary of inspection that were/currently conducted, inspection of welding, determining the status of not in compliance with ASME B 30.5 and issues (welding of the particular joint) that were identified. Para. [0076] disclosing the logging of problem from automatically generate a bill to the customer for fixing the problem. One embodiment of the present industrial inspection system allows the inspector to automatically generate, using the handheld device, a work items order for billing and accounting purposes, allowing the inspector to carry out the corrective measure immediately onsite without returning to the central office to generate a new work order. The work items order includes a list of the steps taken to fix each problem; a line item for each charge associated with fixing each problem; and a picture taken before and/or after the job is complete. The customer may then immediately review the work items order onsite, sign the inspection report and the work items order, and pay for both the inspection and the charges associated with fixing the problems with the industrial equipment, all before the inspector leaves the site.” Disclosing the identifying and generating a summary of the inspection that were conducted and generating solution for coming maintenance/repair uses that were identified. Furthermore in para. [0084]: “the industrial inspection method 300 includes an additional step of storing all versions of all components that have ever been inspected by the system. In one embodiment of the present industrial inspection system, not shown in FIG. 3, the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a unique user-identification of an inspector performing the inspection. In one embodiment of the present industrial inspection system, not shown in FIG. 3, the industrial inspection method 300 includes an additional step of substantiating inspector statements of problems with inspected components by quoting standards from a standards document
Regarding claims 7 and 16, Ho discloses the methods of claims 2 and 8. Ho further discloses the limitation:
wherein publishing the processed location information includes publishing the processed information to at least one of a visual display device, a hardcopy document and an audio report (Fig. 8 and Para. [0107] disclose user interface 800 in the inspection system for displaying the published processed information via a visual display device.  Fig. 4 reference 403 "view of inspected component". Para. [0111] and Fig. 10, "FIG. 10 is an illustration of a possible use-case of the present invention in relation to a hand-held device with a camera and a touch-sensitive display, such as an Apple iPhone® 1000 or other like device. Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which are all publishing the processed location information includes publishing the processed information to at least one of a visual display device. Further in Para. [0124], "Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping" discloses publishing the processed location information in hardcopy document.).
Regarding claim 9, Ho discloses the methods of claim 8. Ho further discloses the limitation:
wherein the location tag is configured to include location information regarding the at least one location (Para. [0019], (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point; Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0121], [0123], Para. [0134], in step 1613, tag locations are assigned for each machine readable tag).
Regarding claim 10, Ho discloses the methods of claim 8. Ho further discloses the limitation:
further comprising uploading the at least a portion of the location information into a processing device via a location tag reading device (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclose uploading inspection report including location information to the central database via mobile device. Para. [0056], [0070], and Fig. 4 reference 402, Tag scanning device or location tag reading device).
Regarding claim 14, Ho discloses the methods of claim 10. Ho further discloses the limitation:
wherein processing the at least a portion of the location information includes processing the location information via the processing device to generate processed location information (Para. [0099], “the system 400 may also allow the inspector to generate a new work order item for any logical inspection point having a problem found during inspection. Not shown in FIG. 4, in one embodiment, the system 400 may also allow an inspector to generate a problem reminder that requires the inspector to revisit any problem found during an inspection in a future inspection until the problem is fixed." Which is processing the location information (i.e. inspection point) via the processing device to generate processed location information (i.e. generate a new work order item for the inspection point). Further Para. [0111], "Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the 
Regarding claim 18, Ho discloses the system of claim 17. Ho further discloses the limitation:
further comprising an output device configured to publish the processed location information (Para. [0111], "Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which is processing the at least a portion of the location information via the processing device (Apple iPhone® 1000) to generate processed location information (i.e. inspection report). Para. [0090]-[0091] and Fig. 4 disclose a display device which is an output device).
Regarding claim 20, Ho discloses the system of claim 17. Ho further discloses the limitation:
wherein the location tag reading device is configured to upload the at least a portion of the location information into the processing device (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclose uploading inspection report including location information to the central database via mobile device).
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Talley (US20140252086A1) is directed to a system and method for accessing the inspection data including data related to an object of inspection, the object data having been scanned from a machine-readable label that is associated with the object and that uniquely identifies the object. The inspection data further includes identification data that uniquely identifies an individual, and time data that identifies a time at which the individual scanned the machine-readable label. An inspection record that identifies the object, the individual, and the time is generated based on the accessed data, and a compliance report that includes the inspection record is generated.
Response to Arguments
35 U.S.C. 112 Rejections:
The Applicant had amended the objected claim limitations, therefore the 112(a) rejections are withdrawn and remarks are deemed moot. 
35 U.S.C. 102 Rejections:
Applicant’s argument are fully considered, but found to be unpersuasive. 
The independent claim 1 is amended to include the element of performing self-diagnostics responsive to the processed location information. In light of the applicant’s Specification paragraph [0024], in another embodiment, the CMS have the ability to perform self-diagnostics to identify any potential issues before they arise. However, the Specification does not specifically describe when or how a self-diagnostics is performed. That is, the Specification does not specifically states the self-diagnostic is performed in responsive to the processed location information. Still, under the broadest reasonable 
In the middle of page 9, the applicant asserts Ho does not disclose, teach or suggest the previously filed claim limitations of claim 1, however fails to specifically distinguish the difference from the reference. 
From the bottom of page 9 to page 10, the applicant asserts paragraphs [0077] and [0124] do not disclose the limitation of “suggesting a course of action, via the processing device, responsive to the processed location information.” The Examiner respectfully disagrees. Paragraph [0077] of Ho recites: “In addition to allowing the inspector to perform an inspection, one embodiment of the present industrial inspection system also allows the inspector to immediately offer to fix the problem (e.g., repair the welding of a section of the crane mast), and to automatically generate a bill to the customer for fixing the problem. One embodiment of the present industrial inspection system allows the inspector to automatically generate, using the handheld device, a work items order for billing and accounting purposes, allowing the inspector to carry out the corrective measure immediately onsite without returning to the central office to generate a new work order. The work items order includes a list of the steps taken to fix each problem; a line item for each charge associated with fixing each problem; and a picture taken before and/or after the job is complete. The customer may then immediately review the work items order onsite, sign the inspection report and the work items order, and pay for both the inspection and the charges associated with fixing the problems with the industrial equipment, all before the inspector leaves the site.”
 central database software accounts for each asset by taking an inventory and ensuring that the assets arrive undamaged. After the inspection, information from the machine readable tags assists the end user with the placement and assembly of the assets to create the installation. During the assembly of the assets, the machine readable tags interface with the reader to enforce logical inspection points. For example, a three piece boom requiring tightening of the bolts and also ensuring that the boom itself remains perfectly straight and balanced. Overlooking these logical inspection points in the past caused catastrophic safety failures, which are now enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection. The inspector's rights in the information to the central database should constrain him to prevent any tampering with existing templates created by his supervisor.”

Therefore, Ho anticipates all the claim limitations of claims 1-20 and the 102 rejection is maintained. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/W.C./Examiner, Art Unit 3689                               

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687